Case 1:19-cv-23968-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. ____________-CIV-___________/____________


 FRANCIS RUIZ, an individual,

        Plaintiff,

        v.

 JONES LANG LASALLE AMERICAS, INC.,
 a Maryland Corporation,

       Defendant.
 ____________________________________________/

                                            COMPLAINT

        1.      Plaintiff, FRANCIS RUIZ (hereinafter referred to as “RUIZ” and “Plaintiff”), is an

 individual residing in Miami-Dade County, Florida.

        2.      Defendant, JONES LANG LASALLE AMERICAS, INC., a Maryland Corporation

 (hereinafter referred to as “JLL” and “Defendant”), has at all times material to this Complaint

 owned and operated a property and integrated facility management services business throughout

 the United States including in Miami-Dade County at 14000 NW 37 Avenue, Opa Locka, Florida

 33054 in Miami-Dade County, within the jurisdiction of this Court.

        3.      At all times material to this Complaint, RUIZ was an “employee” of JLL within the

 meaning of the FLSA and Plaintiff now brings this action against Defendant for Retaliation in

 violation of the FLSA, 29 U.S.C. §215.

        4.      At all times material to this Complaint, JLL was an “employer” of RUIZ within the

 meaning of the FLSA, 29 U.S.C. §203(d).

        5.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 29 U.S.C. §1337

 and a substantial part of the events giving rise to this action occurred within the jurisdiction of the
                                                   1
Case 1:19-cv-23968-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 9



 United States District Court for the Southern District of Florida, Miami Division.

        6.      At all times material to this Complaint including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, JLL had two (2) or more employees who have

 regularly sold, handled, or otherwise worked on goods and/or materials that had been moved in or

 produced for commerce. In this regard, RUIZ alleges based upon information and belief, and

 subject to discovery, that at all times material to this Complaint including during the years 2016,

 2017, 2018, and 2019, JLL employed two (2) or more employees who, inter alia, regularly: (a)

 handled and worked with televisions, toys, soap and other merchandise and items sold by/through

 Amazon.com, all of which were constituted goods and/or materials moved in or produced for

 commerce; (b) handled and worked with equipment including but not limited to computers,

 telephones, pallet jacks, conveyors, wrenches, hammers, which were goods and/or materials

 moved in or produced for commerce; and (c) processed credit, debit, and/or electronic payments

 through banks and/or merchant services companies.

        7.      Based upon information and belief, the annual gross sales volume of JLL was in

 excess of $500,000.00 per annum at all times material to this Complaint, including but not

 necessarily limited to during the years of 2016, 2017, 2018, and 2019.

        8.      At all times material to this Complaint, including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, JLL has constituted an enterprise engaged in

 interstate commerce or in the production of goods for commerce as defined by the FLSA, 29 U.S.C.

 §203(s).

        9.      In approximately August 2018, JLL hired RUIZ based upon the hourly rate of

 approximately $25.91 per hour as a “Computerized Maintenance Management System” employee




                                                 2
Case 1:19-cv-23968-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 9



 (CMMS) to perform non-exempt ordering and receiving work for JLL in the parts cage at the

 Amazon facility located Opa Locka, Florida.

        10.     During the three (3) year statute of limitations period between approximately

 August 2018 and August 2019, RUIZ regularly worked as a non-exempt, hourly CMSS for JLL in

 Opa Locka, Florida approximately five (5) days per week with start times of approximately 7:00

 a.m. and stop times of between approximately 3:30 and 4:30 p.m.

        11.     In approximately early August 2019, RUIZ discovered that: (a) Maxwell Leonard,

 JLL’s Reliability Engineering Manager and RUIZ’s immediate supervisor, was deleting hours

 worked by RUIZ in excess of Forty (40) hours per week (i.e., overtime hours) for JLL from

 Defendant’s time keeping system; and (b) Defendant had not paid RUIZ overtime compensation

 for Plaintiff’s overtime hours worked for JLL during numerous work weeks in July 2019 and

 August 2019.

        12.     In this regard, in or around approximately mid-August 2019, RUIZ objected to

 Maxwell Leonard deleting Plaintiff’s actual overtime hours worked for JLL and questioned why

 Leonard had deleted RUIZ’s overtime hours while not compensating RUIZ for all of his actual

 overtime hours worked but Leonard refused to pay RUIZ for his actual overtime.

        13.     Similarly, after RUIZ first objected to Maxwell Leonard deleting Plaintiff’s actual

 overtime hours in or around approximately mid-August 2019, RUIZ complained to JLL’s Human

 Resources Advisor, Sandra Ramos, about JLL’s failure to pay to Plaintiff for his actual overtime

 hours worked for Defendant.

        14.     On August 24, 2019, RUIZ made a final complaint to JLL’s Regional Maintenance

 Manager, John Blasdell, reporting to Defendant, inter alia, that Plaintiff had discovered: (a)

 Maxwell Leonard’s illegal practice of deleting RUIZ’s overtime hours worked for JLL; and (b)


                                                 3
Case 1:19-cv-23968-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 9



 JLL’s illegal practice of not paying RUIZ overtime compensation for Plaintiff’s overtime hours

 worked for Defendant.

         15.    Significantly, when RUIZ made his final complaint to Bladsell on August 24, 2019,

 RUIZ expressly communicated to JLL Plaintiff’s concern that he might be terminated because

 Plaintiff had objected to Leonard’s illegal deletion of Plaintiff’s overtime hours as well as

 Defendant’s illegal refusal to pay Plaintiff for the full extent of his overtime hours worked for JLL.

         16.    On August 26, 2019, when RUIZ arrived at the Opa Locka facility, JLL’s Human

 Resources Advisor, Sandra Ramos, and Maxwell Leonard were waiting for RUIZ at the entrance

 to the Amazon building and informed Plaintiff he was required to attend a meeting during which

 Ramos subsequently notified RUIZ that JLL was terminating Plaintiff’s employment, following

 which JLL retrieved RUIZ’s work laptop and identification/network access and escorted RUIZ out

 of the building.

         17.    JLL’s termination of RUIZ’s employment on the afternoon of August 26, 2019

 because of RUIZ’s good faith objections to and complaints about JLL’s failure to pay RUIZ for

 all of his overtime hours worked for Defendant was unlawful retaliation in violation of 29 U.S.C.

 §215.

         18.    The fact that RUIZ engaged in activity protected by the FLSA was a motivating

 factor in JLL’s termination of Plaintiff’s employment on August 26, 2019, in violation of 29 U.S.C.

 §215.

         19.    Based upon information and belief, records reflecting and/or relating to at least

 some of the start times, stop times, number of hours worked each day, and total number of hours

 worked each week by RUIZ between approximately August 2018 and August 2019 are in the

 possession, custody, and/or control of JLL.


                                                   4
Case 1:19-cv-23968-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 5 of 9



        20.     Based upon information and belief, the complete records of the all of the

 compensation paid by JLL to RUIZ between approximately August 2018 and August 2019 are in

 the possession, custody, and/or control of Defendant.

                                COUNT I
       RETALIATION IN VIOLATION OF THE FAIR LABOR STANDARDS ACT

        Plaintiff, FRANCIS RUIZ, readopts and realleges the allegations contained in Paragraphs

 1 through 20 above.

        21.     The Fair Labor Standard Act (FLSA) defines “employee” as “any individual

 employed by an employer.” 29 U.S.C. §203(e)(1).

        22.     The FLSA also defines “employer” as including “any person acting directly or

 indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.§203(d).

        23.     At all times material to this Complaint between approximately August 2018 and

 August 2019, RUIZ was an “employee” of JLL as defined by 29 U.S.C. §203(e)(1).

        24.     At all times material to this Complaint between August 2018 and August 2019, JLL

 as an “employer” of RUIZ as defined by 29 U.S.C. §203(d).

        25.     The FLSA’s anti-retaliation provisions at 29 U.S.C. §215(a) provide that “it shall

 be unlawful for any person—(3) to discharge or in any other manner discriminate against any

 employee because such employee has filed any complaint or instituted or caused to be instituted

 any proceeding under or related to this Act…”

        26.     When RUIZ in good faith objected to Maxwell Leonard in August 2019 and made

 internal complaints to Sandra Ramos and John Bladsell in August 2019 about the unpaid overtime

 wages Plaintiff in good faith believed were due and owing from Defendant, Plaintiff engaged in

 activity protected by the Fair Labor Standards Act, 29 U.S.C. §215.



                                                 5
Case 1:19-cv-23968-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 6 of 9



         27.     JLL undertook retaliatory action against RUIZ in violation of 29 U.S.C. §215(a)(3)

 because of Plaintiff’s objections to Leonard and complaints to Sandra Ramos and John Bladsell

 about Plaintiff’s unpaid overtime wages, including but not necessarily limited to JLL terminating

 RUIZ’s employment on August 26, 2019 within days of Plaintiff’s final complaint to Bladsell.

         28.     RUIZ’s good faith objections to Maxwell Leonard and complaints to Sandra Ramos

 and John Bladsell in August 2019 about Plaintiff’s unpaid overtime wages were a motivating factor

 behind JLL’s unlawful retaliation against RUIZ and the unlawful termination of Plaintiff’s

 employment on August 26, 2019, in violation of 29 U.S.C. §215(a)(3).

         29.     JLL’s violations of 29 U.S.C. §215(a)(3) were intentional and done with malice and

 reckless disregard for RUIZ’s rights under the FLSA.

         30.     RUIZ has suffered lost wages, emotional distress, loss of self-esteem, and other

 injuries and damages as a direct result of JLL’s violations of 29 U.S.C. §215(a)(3).

         31.     RUIZ has retained the undersigned counsel to represent him in this action, and

 pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from JLL all reasonable attorney’s

 fees and costs as a result of Defendant’s violations of 29 U.S.C. §215.

         WHEREFORE, Plaintiff, FRANCIS RUIZ, demands judgment against Defendant, JONES

 LANG LASALLE AMERICAS, INC., for back pay, employment benefits, compensatory

 damages including, but not limited to, damages for intangible injuries, punitive damages, equitable

 relief including but limited to reinstatement or front pay, injunctive relief, interest, attorneys’ fees,

 costs, and such other and further relief as this Honorable Court deems proper.

                                COUNT II
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         32.     Plaintiff, FRANCIS RUIZ, readopts and realleges the allegations contained in

 Paragraphs 1 through 20 above.

                                                    6
Case 1:19-cv-23968-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 7 of 9



        33.     RUIZ is entitled to be paid time and one-half of his applicable regular rate of pay

 for each hour he worked for JLL as a non-exempt CMSS in excess of Forty (40) hours per work

 week during the three (3) year statute of limitations period between approximately August 2018

 and August 2019.

        34.     JLL knowingly and willfully failed to pay RUIZ at time and one-half of his

 applicable regular rate of pay for all hours worked for Defendant in excess of Forty (40) per week

 between approximately July 2019 and August 2019.

        35.     Subject to discovery, based upon JLL paying RUIZ at the regular rate of $28.18 per

 hour between approximately July 2019 and August 2019 and Plaintiff being owed approximately

 Ten (10) unpaid overtime hours at the time and one-half rate of $42.27 per hour [$28.18 x 1.5 =

 $42.27/hour], Plaintiff’s unpaid overtime wages total approximately $422.70 [$42.27/hour x 10

 Unpaid OT hours = $422.70].

        36.     At all times material to this Complaint, JLL had constructive and actual notice that

 Defendant’s compensation practices did not provide RUIZ with time and one-half wages for all of

 his actual overtime hours worked between approximately July 2019 and August 2019 based upon,

 inter alia, Defendant deleting Plaintiff’s actual hours worked in excess of Forty (40) hours per

 week and knowingly failing to pay time and one-half wages for all of the actual overtime hours

 worked by Plaintiff—despite JLL’s knowledge of RUIZ’s uncompensated overtime work and

 Defendant accepting the benefit of Plaintiff’s overtime work without the compensation required

 by the FLSA.

        37.     By reason of the said intentional, willful and unlawful acts of JLL, RUIZ has

 suffered damages plus incurring costs and reasonable attorneys’ fees.




                                                 7
Case 1:19-cv-23968-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 8 of 9



        38.     Based upon information and belief, at all times material to this Complaint, JLL did

 not have a good faith basis for its willful deletion of RUIZ’s actual hours worked in excess of Forty

 (40) hours per week or Defendant’s failure to pay time and one-half wages for all of the actual

 overtime hours worked by Plaintiff, as a result of which RUIZ is entitled to the recovery of

 liquidated damages from JLL pursuant to 29 U.S.C. §216(b).

        39.     RUIZ has retained the undersigned counsel to represent him in this action, and

 pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from JLL all reasonable attorneys’

 fees and costs incurred as a result of Defendant’s violations of the FLSA.

        WHEREFORE, Plaintiff, FRANCIS RUIZ, demands judgment against Defendant, JONES

 LANG LASALLE AMERICAS, INC., for the payment of all unpaid overtime compensation,

 liquidated damages, reasonable attorneys’ fees and costs of suit, and for all proper relief including

 prejudgment interest.



                                     JURY TRIAL DEMAND

        Plaintiff demands trial by jury on all issues so triable.


 Dated: September 25, 2019                     Respectfully submitted,


                                       By:     KEITH M. STERN
                                               Keith M. Stern, Esquire
                                               Florida Bar No. 321000
                                               E-mail: employlaw@keithstern.com
                                               LAW OFFICE OF KEITH M. STERN, P.A.
                                               80 S.W. 8th Street, Suite 2000
                                               Miami, Florida 33130
                                               Telephone: (305) 901-1379
                                               Attorneys for Plaintiff




                                                   8
Case 1:19-cv-23968-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 9 of 9
